Citation Nr: 1546815	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 2001 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a right knee disability.  The claim had previously been denied in an October 2007 rating decision.

When this cases was previously before the Board in December 2014, the Board found that the January 2009 rating decision on appeal was effectively a reconsideration of the October 2007 rating decision. The Board recharacterized the issue as entitlement to service connection, and denied it on the merits.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in July 2015.  By a July 2015 order, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In correspondence received in April 2015, the Veteran submitted evidence and argument in support a request that her claim be expedited.  Although not a specific motion for advancement on the docket, the submission includes evidence in support of the request, based on financial hardship.  The Board is granting that motion.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion observed that in denying service connection for right knee disability as secondary to the Veteran's service connected left knee strain, the Board relied upon VA medical opinions dated in July 2010 and October 2012 to conclude that there was no change in gait or weight bearing that "could possibly cause or aggravate the right knee condition."  

However, the Joint Motion noted that these VA medical opinions were inadequate insofar as they did not address aggravation, even though the Board found that the medical evidence did not indicate aggravation.  Accordingly, the Joint Motion stated that on remand the Board should seek clarification or obtain another opinion with regard to the issue of whether Veteran's service-connected left knee strain aggravated his right knee disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any right knee disability that may be present.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current right knee disability was aggravated by service-connected left knee strain.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A complete rationale for all opinions expressed must be provided.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


